
	
		II
		111th CONGRESS
		1st Session
		S. 828
		IN THE SENATE OF THE UNITED STATES
		
			April 3 (legislative
			 day, April 2), 2009
			Mr. Harkin (for himself,
			 Mr. Thune, and Mr. Johnson) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to provide loan
		  guarantees for projects to construct renewable fuel pipelines, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuels Pipelines Act of
			 2009.
		2.FindingsCongress finds that—
			(1)creating the
			 appropriate infrastructure to move renewable fuels is a necessary energy and
			 transportation objective for the United States;
			(2)as of the date of
			 enactment of this Act, more than 70 percent of the gasoline supply of the
			 United States is delivered to local terminals through pipelines;
			(3)pipelines are the
			 most cost-effective, efficient, and safe transportation mode in use in 2009 to
			 deliver large volumes of liquid fuels;
			(4)as of the date of
			 enactment of this Act, renewable fuels are transported by truck, barge, and
			 rail, and the volume requirements of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17001 et seq.), and the amendments made by that Act, will
			 require an expansion of the renewable fuels infrastructure;
			(5)the transportation
			 of renewable fuels through a pipeline will facilitate the meeting of the volume
			 requirements of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17001 et seq.) and the amendments made by that Act; and
			(6)the production and
			 use of renewable fuels is supported by Federal policy and a corresponding
			 Federal policy is necessary to support the construction of an appropriate
			 infrastructure to transport those fuels.
			3.Loan guarantees for
			 projects to construct renewable fuel pipelines
			(a)DefinitionsSection 1701 of the Energy Policy Act of
			 2005 (42 U.S.C. 16511) is amended by adding at the end the following:
				
					(6)Renewable
				fuelThe term renewable
				fuel has the meaning given the term in section 211(o)(1) of the Clean
				Air Act (42 U.S.C. 7545(o)(1)), as in effect on January 1, 2009, except that
				the term includes ethanol and biodiesel.
					(7)Renewable fuel
				pipelineThe term renewable fuel pipeline means a
				common carrier pipeline for transporting renewable fuel in accordance with this
				title.
					.
			(b)Specific
			 appropriation or contributionSection 1702(b) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16512(b)) is amended by striking
			 No and inserting Except with respect to a project
			 described in section 1703(f), no.
			(c)AmountSection
			 1702(c) of the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is
			 amended—
				(1)by striking
			 (c) Amount.—Unless and inserting the
			 following:
					
						(c)Amount
							(1)In
				generalUnless
							;
				and
				(2)by adding at the end the following:
					
						(2)Renewable fuel
				pipelinesWith respect to a
				project described in section 1703(f)—
							(A)a guarantee by the
				Secretary shall not exceed an amount equal to 90 percent of the project cost of
				the renewable fuel pipeline that is the subject of the guarantee, as estimated
				at the time at which the guarantee is issued; and
							(B)the Secretary may
				make more than 1 guarantee for the project, to the extent that the sum of all
				guarantees for the project does not exceed an amount equal to 90 percent of the
				project cost of the renewable fuel pipeline that is the subject of the
				guarantees, as estimated any time after the original guarantee is
				issued.
							.
				(d)Eligible
			 ProjectsSection 1703 of the Energy Policy Act of 2005 (42 U.S.C.
			 16513) is amended by adding at the end the following:
				
					(f)Renewable fuel
				pipelines
						(1)In
				generalThe Secretary may make guarantees under this title for
				projects to construct renewable fuel pipelines without regard to any limitation
				imposed by this section other than a limitation imposed by this
				subsection.
						(2)Guarantee
				determinationsIn determining whether to make a guarantee for a
				project described in paragraph (1), the Secretary shall consider the
				following:
							(A)The volume of renewable fuel to be moved by
				the renewable fuel pipeline.
							(B)The size of the
				markets to be served by the renewable fuel pipeline.
							(C)The existence of
				sufficient storage to facilitate access to the markets to be served by the
				renewable fuel pipeline.
							(D)The proximity of
				the renewable fuel pipeline to renewable fuel production facilities.
							(E)The investment in
				terminal infrastructure of the entity carrying out the proposed project to
				construct a renewable fuel pipeline.
							(F)The history and experience working with
				renewable fuel of the entity carrying out the proposed project to construct a
				renewable fuel pipeline.
							(G)The ability of the entity carrying out the
				proposed project to construct a renewable fuel pipeline to ensure and maintain
				the quality of the renewable fuel through the terminal system of the entity and
				through the dedicated pipeline system.
							(H)The ability of the entity carrying out the
				proposed project to construct a renewable fuel pipeline to complete such
				proposed project in a timely manner.
							(I)The ability of the entity carrying out the
				proposed project to construct a renewable fuel pipeline to secure property
				rights-of-way.
							(J)Other criteria the
				Secretary determines appropriate for consideration.
							(3)Loan guarantee
				for preliminary stage
							(A)In
				generalThe Secretary—
								(i)shall evaluate a project to assemble a
				renewable fuel pipeline under this title as a complete project; but
								(ii)as a result of the size and nature of the
				project, the Secretary may make a guarantee under this title for an initial
				loan to assemble the renewable fuel pipeline at a preliminary stage in the loan
				approval process for the complete project.
								(B)AmountThe amount of a loan that is guaranteed at
				the preliminary stage of a renewable fuel pipeline project under this
				paragraph—
								(i)shall not exceed 2 percent of the total
				amount of loan guarantees made for the complete project; and
								(ii)shall be incorporated into the total amount
				of loan guarantees made for the complete project.
								(C)Required
				informationTo be eligible to
				obtain a loan guarantee at the preliminary stage of a renewable fuel pipeline
				project under this paragraph, the applicant shall provide to the
				Secretary—
								(i)a route description for the project,
				including a centerline map of the proposed pipeline route subject to field
				verification and right-of-way acquisition (with a margin of error of 10
				miles);
								(ii)a construction cost estimate and schedule
				for completion of the project;
								(iii)an environmental review of the impact of
				the project on sensitive areas, including likely mitigation strategies and a
				plan for conducting the necessary environmental impact statements; and
								(iv)a business plan that includes—
									(I)a market assessment;
									(II)an economic analysis; and
									(III)an analysis of any required pipeline
				connections to biorefineries, terminal locations, and other terminal
				connections.
									(D)Supporting
				informationIn making a loan
				guarantee at the preliminary stage of a renewable fuel pipeline project under
				this paragraph, the Secretary shall consider whether an applicant provides to
				the Secretary—
								(i)a comprehensive project plan that includes
				a full work plan;
								(ii)a full engineering summary;
								(iii)a detailed assessment of the ability of the
				applicant to complete the project in a timely manner;
								(iv)a right of way acquisition plan;
								(v)appropriate environmental studies;
				and
								(vi)a plan for acquiring necessary
				permits.
								(4)Eminent
				domain
							(A)In
				generalSubject to subparagraph (B), the Secretary may provide to
				the owner of a renewable fuel pipeline under this title the same rights of
				eminent domain that the Federal Energy Regulatory Commission is authorized to
				provide to a natural gas company under section 7(h) of the Natural Gas Act (15
				U.S.C. 717f(h)).
							(B)Certificate of
				public convenience and necessityAn owner of a renewable fuel
				pipeline under this title shall not be required to hold a certificate of public
				convenience and necessity, or any comparable certificate, to exercise the
				rights of eminent domain under this title.
							(5)Renewable fuel
				pipeline ratemaking methodologyConsistent with the ratemaking
				methodology used for a natural gas company under the Natural Gas Act (15 U.S.C.
				717 et seq.), the Federal Energy Regulatory Commission shall have jurisdiction
				over the ratemaking methodology used for renewable fuel transported by
				pipeline.
						.
			(e)Authorization of
			 appropriationsSection 1704 of the Energy Policy Act of 2005 (42
			 U.S.C. 16514) is amended by adding at the end the following:
				
					(c)Authorization of
				appropriationsThere is
				authorized to be appropriated such sums as are necessary to provide up to
				$5,000,000,000 in loan guarantees under this title for projects described in
				section
				1703(f).
					.
			(f)Temporary
			 program for rapid deployment of renewable energy and electric power
			 transmission projectsSection 1705(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the following:
				
					(4)Renewable fuel
				pipelines.
					.
			4.Final
			 ruleNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Energy
			 shall—
			(1)publish in the Federal Register a final
			 rule for carrying out a guarantee program for the construction of renewable
			 fuel pipelines under title XVII of the Energy Policy Act of 2005 (22 U.S.C.
			 16511 et seq.) in accordance with the amendments made by this Act; or
			(2)modify rules and regulations applicable as
			 of the date of enactment of this Act to the guarantee program under that title
			 in accordance with the amendments made by this Act.
			
